The opinion of the court was delivered by
Dixon, J.
We think the objection to the return of the surveyors, that it contains no assessment of damages to the prosecutors, is a valid one.
The evidence shows that the land of George and Benjamin Porter and of Martha Kearsley was taken for the road, and that they were not applicants for the highway. An award to “ Mrs. Porter ” is certainly insufficient to meet the claims of Benjamin and George Porter, and an award to “ Mrs. Kearsley ” should also probably be condemned, since “ Mrs.” is not a legal name. State v. Oliver, 4 Zab. 129; State v. Woodruff, 7 Vroom 204; Washington v. Fisher, 14 Vroom 377; Elberson v. Richards, 13 Vroom 69.
The other objections presented by the reasons are deemed unimportant.
The defendants in certiorari desire to have the return amended under the statutes in such cases provided. These proceedings were taken under the General Road act, approved March 27th, 1874, (Rev., p. 990,) and we think that either the ninety-eighth section of that act, or the act of March 12th, 1874, (Rev., p. 1018,) provides adequate means for the amendment desired. Field v. Field, 9 Vroom 290. But the Court of Common Pleas must make the necessary orders. Washington v. Fisher, 14 Vroom 377.
Let the judgment of this court, therefore, be entered to the effect that the return of the surveyors is defective and erroneous, and that the record be remitted to the Common Pleas, in order that there the whole proceedings may be set aside or proper steps be taken for the due amendment of the return.
And let the prosecutors have judgment for their costs in this court.